Citation Nr: 1418585	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  04-16 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits in the amount of $23,756 was properly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from July 1988 to     December 1998. 

This matter comes before the Board of Veterans' Appeals (Board) by Order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court")             on September 21, 2011, which vacated a November 2009 Board decision and remanded the case for additional development. The issue initially arose from an August 2003 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). VA jurisdiction of the claim was subsequently transferred to the RO in Manila, the Republic of the Philippines.              The Board has since twice remanded this case.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, further case development is required, given that it is essential                     in order to proceed upon a substantially complete record.

Whereas the last Board remand was for purpose of obtaining a previously identified "binder" of case documentation from the appellant's attorney, and it was ostensibly obtained (see January 2014 Supplemental Statement of the Case (SSOC)), there   has been no tangible new documentation added to the claims file since. Clarification of this matter is needed.

Renewed measures should also be taken, consistent with the September 2011   Court remand, to ensure that the Board has before it all pertinent documentation specific to this Veteran's case regarding liability (or alleged lack thereof) for the indebtedness in question.

Accordingly, the case is REMANDED for the following action:

1. Confirm receipt of the 4-inch 3-ring binder of documentation submitted from the appellant's attorney, and ensure that all pertinent documentation therein is associated with the appellant's claims file. (If possible, associate the actual binder itself with the claims file.)  

2. Confirm that all information specific to this appellant's case has duly been obtained, to include that associated with the 2002 and 2003 Educational Compliance Surveys the 2004 field investigation, and VA's OIG investigation (as summarized in a February 2004 report). 

3. Prepare a memorandum to the claims file as to what            if anything was the ultimate conclusion of the VA investigation into this specific appellant's alleged misconduct (that led to the indebtedness), based on review of his May 2003 deposition, his RMTU school transcripts, and other available sources of information regarding the investigative process. 

4. Thereafter, the RO should readjudicate the claim on appeal based upon all additional evidence received. If the benefit sought on appeal is not granted, the appellant and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to                the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



